Exhibit 10.35

SECOND Amended and restated NOTE

U S $150,000,000

Amended and Restated as of August 21, 2002

 

FOR VALUE RECEIVED, E-LOAN, INC., a corporation organized and existing under the
laws of California (the "Borrower"), hereby promises to pay to the order of GMAC
Bank, a federal savings bank (the "Lender"), in lawful money of the United
States of America in immediately available funds on the Expiry Date (as defined
in the Warehouse Credit Agreement) the principal sum of ONE HUNDRED FIFTY
MILLION United States dollars ($150,000,000), or, if less, the aggregate unpaid
principal amount of all Advances (as defined in the Warehouse Credit Agreement)
made by the Lender to the Borrower pursuant to the Warehouse Credit Agreement.

The Borrower promises also to pay interest on the unpaid principal amount of
each Advance from the date such Advance is made until paid in full, at the
interest rates, and at the times, as specified in the Warehouse Credit
Agreement.

This Second Amended and Restated Note ("Second Amended and Restated Note"),
amends, restates and supersedes all prior notes, including that certain Note
dated November 1, 2001 in the amount of $25,000,000 ("Original Note"), as
amended and restated from time to time. The Original Note as amended and
restated from time to time shall collectively be referred to as the "Note".
However, the Second Amended and Restated Note shall in no way extinguish the
Borrower's unconditional obligation to repay all indebtedness evidenced by the
Original Note, as amended from time to time. The Note referred to in the
Warehouse Credit Agreement, dated as of November 1, 2001 ("Warehouse Credit
Agreement"). This Note is secured by the Warehouse Security Agreement.

This Note is subject to mandatory prepayment as provided in Section 4.02 of the
Warehouse Credit Agreement and, in case an Event of Default (as defined in the
Warehouse Credit Agreement) shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Warehouse Credit Agreement.

The Borrower hereby waives diligence, presentment, protest, demand or notice of
every kind in connection with this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

E-LOAN, INC.

By: __________________________

Name:

Title:




--------------------------------------------------------------------------------


